UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-1692


HOMI N. AMIRMOKRI,

                Plaintiff - Appellant,

          v.

DEPARTMENT OF ENERGY, Secretary,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:08-cv-00994-AW)


Submitted:   June 30, 2010                 Decided:   July 14, 2010


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Morris E. Fischer, LAW OFFICE OF MORRIS FISCHER, Bethesda,
Maryland, for Appellant. Rod J. Rosenstein, United States
Attorney, Allen F. Loucks, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Homi N. Amirmokri, a male of Iranian origin, appeals

from the district court’s adverse grant of summary judgment and

dismissal        of     his       action    alleging      that      his     employer,        the

Department of Energy, discriminated and retaliated against him

in violation of Title VII of the Civil Rights Act of 1964, as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2010), allegedly based upon his race and prior Equal Employment

Opportunity           and      whistleblowing          activity.             Specifically,

Amirmokri        alleges       on    appeal     that    he    was     discriminated          and

retaliated        against          relative     to     his    forced       removal,          paid

administrative leave, and notice of reprimand after a verbal

altercation with a co-worker.                  Our review of the record and the

district court’s opinion discloses that this appeal is without

merit.      Finding no error, we affirm.

              This court reviews de novo a district court’s order

granting summary judgment and views the facts in the light most

favorable to the nonmoving party.                      Rowzie v. Allstate Ins. Co.,

556    F.3d      165,       167     (4th    Cir.     2009).      Summary         judgment     is

appropriate when no genuine issue of material fact exists and

the moving party “is entitled to judgment as a matter of law.”

Fed.   R.     Civ.     P.     56(c)(2).       Summary    judgment         will    be    granted

unless      “a    reasonable         jury     could    return     a    verdict         for   the

nonmoving party” on the evidence presented.                         Anderson v. Liberty

                                                2
Lobby, Inc., 477 U.S. 242, 248 (1986).               We conclude that the

district   court    correctly    determined   that      Amirmokri    failed   to

establish a prima facie case of retaliation and that he did not

demonstrate that the employer’s legitimate, non-discriminatory

reason for the disciplinary action was a pretext for national

origin discrimination.          See McDonnell Douglas Corp. v. Green,

411 U.S. 792, 802-04 (1973); James v. Booz-Allen & Hamilton,

Inc., 368 F.3d 371, 375 (4th Cir. 2004); King v. Rumsfeld, 328

F.3d 145, 150-51 (4th Cir. 2003).

               We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented     in   the    materials

before   the    court   and   argument    would   not   aid    the   decisional

process.

                                                                       AFFIRMED




                                      3